Deen, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court (Insilco Corp. v. First National Bank *170of Dalton, 248 Ga. 322 (283 SE2d 262) (1981)), the judgment in Insilco Corp. v. First National Bank of Dalton, 156 Ga. App. 382 (274 SE2d 767) (1980) is vacated and the decision of the Supreme Court is hereby adopted.
Decided February 5, 1982.
Ronald R. Womack, for appellant.
Carlton McCamy, for appellee.
The trial court erred in dismissing the plaintiffs complaint, as Counts 2 and 3 of the complaint set out a claim upon which relief may be granted.

Judgment reversed.


Birdsong and Sognier, JJ., concur.